•


                                                                                         FILED
                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA                              NOV 16 2012
                                                                                    Clerk, U.S. District and
                                                                                      Bankruptcy Courts
    JAMES E. DAVIDSON, JR.,                               )
                                                          )
                           Plaintiff,                     )
                                                          )
           v.                                             )       Civil Action No. 12-1410 (UNA)
                                                          )
    UNITED STATES PAROLE COMMISSION,                      )
                                                          )
                           Defendant.                     )


                                        MEMORANDUM OPINION

           The Court provisionally permitted the above-captioned action to be filed on August 27,

    2012. At that time, the Court directed plaintiff to submit a certified copy of his prison trust fund

    account statement (or institutional equivalent) for the six-month period immediately preceding

    the filing of the complaint, obtained from the appropriate official of each prison at which

    plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28 U.S.C. §

    1915. Because plaintiff has not produced the required trust fund account statement, the Court

    will deny the application to proceed in forma pauperis and dismiss this action without prejudice.

    An Order is issued separately.




                                                  Un ed States Dtstnct Judge